Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 1, “rod configured” should read “rod is configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2010/0168751 A1).


Regarding claim 1, Anderson discloses an implant (Abstract), comprising: 
a sacrum anchor (paragraph [0122], ref. 70, Fig. 11C); 
a distraction rod (paragraph [0122], refs. 120, 80, Fig. 11C); 
a fixation screw (paragraph [0122], ref. 40, Fig. 11C); and 
a washer (paragraph [0122], ref. 50, Fig. 11C) having an elongated slot disposed therein, the elongated slot having a beveled edge (Figs. 4A - 4D the substantially circular distal opening ref. 38 of the elongated slot along with the four internal corners of ref. 24 are all beveled and comprise the beveled edge). 

Regarding claim 2, Anderson discloses the implant of claim 1, the distraction rod configured to be controllably advanceable relative to the sacrum anchor via a screwing motion (distraction rod comprises a threaded distal end ref. 78 and a threaded jack screw component, all of which cooperate with the other implant components in a rotational or screwing motion).  

Regarding claim 4, Anderson discloses the implant of claim 1, the distraction rod further comprising a tip having a shape corresponding to the beveled edge of the elongated slot disposed in the washer (Figs. 11B,C). 

Regarding claim 5, Anderson discloses the implant of claim 1, the distraction rod configured to apply force upon the washer as it advances distally to cause the washer to press upon the L5 vertebral body (this is considered to be a functional limitation directed toward a use of the implant, the distraction rod if sully capable of applying a force to the washer such as shown in Fig. 11B and if applied to the L5-S1 joint would function as required by the claim).

Regarding claim 6, Anderson discloses the implant of claim 1, the sacrum anchor further comprising custom bone threads (as shown in Fig. 5A, the sacrum anchor ref. 70 is externally threaded to find purchase in bone, and is therefore considered to be a custom screw and thread, paragraph [0108]).  

Regarding claim 7, Anderson discloses the implant of claim 1, the distraction rod further comprising a tapered cut (Fig. 11A shows a tapered tip ref. 78 which is considered to be a tapered cut).  

Regarding claim 8, Anderson discloses the implant of claim 1, the distraction rod further comprising internal retention threads (Fig. 9C shows internal threading of ref. 80 of the distraction rod).  

Regarding claim 9, Anderson discloses the implant of claim 1, configured to fixate in a position such that the forces placed upon the L5 vertebral body via the washer hold the vertebral bodies comprising the lumbo-sacral junction in a lordotic orientation (the implant is fully capable of being used in such a manner since it is a medical distraction rod configured to use on the spine, Abstract).

Regarding claim 10, Anderson discloses an implant (Abstract), the implant comprising: 
a sacrum anchor (paragraph [0106], ref. 70, Figs. 11A-C); 
a distraction rod (paragraph [0108], ref. 80, Figs. 11A-C) extending from the sacrum anchor and disposed at least partially within the sacrum anchor (Figs. 11A-C); 
a fixation screw (paragraph [0126], ref. 120) extending through the distraction rod (Figs. 11A-C); and 
a washer (paragraph [0105], ref. 50) disposed around the fixation screw and adjacent to the distraction rod (Figs. 11A-C).
Regarding claim 11, Anderson discloses the implant of claim 10, the distraction rod configured to be controllably advanceable relative to the sacrum anchor via a screwing motion (paragraph [0111]). 
Regarding claim 12, Anderson discloses the implant of claim 10, the washer includes an elongated slot (Figs. 4A-D show a centrally located slot including ref. 38).
Regarding claim 13, Anderson discloses the implant of claim 12, the elongated slot having a beveled edge (the substantially circular distal opening of the elongated slot along with the four internal corners of ref. 24 are all beveled and comprise the beveled edge).
Regarding claim 14, Anderson discloses the implant of claim 13, the distraction rod further comprising a tip having a shape corresponding to the recessed chamfer of the washer (Figs. 9A-C show the distal end or tip having a substantially circular cross section or shape corresponding to the chamfered edges of ref. 24).
Regarding claim 15, Anderson discloses the implant of claim 10, the distraction rod configured to apply force upon the washer as it advances distally to cause the washer to press upon the L5 vertebral body (as shown in Figs. 7A1 - 7D, the distraction rod 80 is configured to advance relative to the washer which applied an internal force to the washer and also in-turn applied a force to flanges ref. 90 all of which are fully capable of pressing upon the L5 vertebral body)
Regarding claim 16, Anderson discloses the implant of claim 10, the sacrum anchor further comprising custom bone threads (the threads are formed to be bone screw threads, thus being custom for their intended purpose).
Regarding claim 17, Anderson discloses the implant of claim 10, the distraction rod further comprising a tapered cut (as shown in Fig. 80, the distraction rod has a taper from the distal end towards the threaded portion).
Regarding claim 18, Anderson discloses the implant of claim 10, the distraction rod further comprising internal retention threads (Figs. 9B, 9C).
Regarding claim 19, Anderson discloses the implant of claim 10, configured to fixate in a position such that the forces placed upon the L5 vertebral body via the washer hold the vertebral bodies comprising the lumbo-sacral junction in a_ lordotic orientation (this is considered to be an intended use limitation, the implant of Anderson is configured for spinal stabilization and is thus fully capable of being placed upon the L5 vertebral body and lumbo-sacral junction to maintain or hold a lordotic orientation).

Response to Arguments
The objections to claim 2 are maintained because currently claim 2 is un-amended. 

    PNG
    media_image1.png
    490
    597
    media_image1.png
    Greyscale
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. Applicant argues that Anderson does not teach a washer having an elongated slot disposed therein wherein the elongated slot has a beveled edge.  The Office respectfully disagrees. Please see remarked Fig. 4B below. In addition, Applicant argues that Anderson fails to teach the limitation of newly added independent claim 10.  Please see the rejection of claim 10 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773